
	
		I
		112th CONGRESS
		1st Session
		H. R. 3154
		IN THE HOUSE OF REPRESENTATIVES
		
			October 12, 2011
			Mr. Thompson of
			 Pennsylvania introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend section 1112 of the Elementary and Secondary
		  Education Act of 1965.
	
	
		1.Short titleThis Act may be cited as the
			 Education for Tomorrow’s Jobs
			 Act.
		2.Local educational
			 agency plansSection
			 1112(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6312(b)(1)) is amended—
			(1)in subparagraph
			 (P), by striking and at the end;
			(2)in subparagraph
			 (Q), by striking the period at the end and inserting ; and; and
			(3)by adding at the
			 end the following:
				
					(R)in the case of a
				local educational agency that chooses to use subgrant funds under this part to
				establish and carry out the program described in this subparagraph, a
				description of how the local educational agency will establish and carry out
				such program, including a description of how the agency will—
						(i)create a network
				of schools or programs of study within schools that meaningfully and coherently
				integrate a rigorous academic curricula emphasizing—
							(I)real-world
				applications and aligned with entrance requirements for public institutions of
				higher education in the State;
							(II)a career and technical education component
				aligned with the State’s challenging academic standards pursuant to section
				1111(b)(1) and organized around themes in high-pay, high-growth, or high-skill
				industry or industry sectors;
							(III)work-based learning opportunities aligned
				with such standards; and
							(IV)wraparound
				support services;
							(ii)ensure that the
				educational experience of students participating in such program is
				personalized through school-level strategies such as cohort scheduling,
				professional learning communities, and smaller learning communities;
						(iii)provide a needs
				and resource assessment demonstrating the local educational agency’s capacity
				to carry out the program;
						(iv)facilitate partnerships among the local
				educational agency and schools participating in the program, and institutions
				of higher education, industry, community-based organizations, parent
				organizations, and other stakeholders, and solicit ongoing participation of
				these groups on an advisory basis;
						(v)contract with not
				less than one qualified intermediary with demonstrated expertise in building,
				connecting, sustaining, and measuring partnerships with employers, institutions
				of higher education, community-based organizations, parent organizations, and
				other key external stakeholders;
						(vi)provide staff at schools participating in
				the program and other stakeholders high-quality and rigorous professional
				development and technical assistance;
						(vii)facilitate transitions from—
							(I)secondary schools
				that do not award a diploma to secondary schools that award a diploma;
				and
							(II)from secondary
				schools that award a diploma to postsecondary education;
							(viii)where
				appropriate, develop and provide enabling policies including budgeting,
				governance, curriculum, and scheduling autonomies for the program;
						(ix)assure that
				students throughout the local educational agency, including English language
				learners and students with disabilities, will be able to fully participate in
				the school or program of study in which they are enrolled and that student
				assignment to a school or program of study will be conducted without tracking
				students into the school or program of study on the basis of their prior
				academic achievement or membership in a group of students specified under
				1111(b)(2)(C)(v)(II), and when possible, based upon the preference of the
				student or the student’s parent;
						(x)demonstrate how
				the program will be sustainable; and
						(xi)provide for an
				ongoing and rigorous evaluation of the program and disseminate best
				practices.
						.
			
